I do not quite agree with what are taken to be the established facts at the moment of the accident. The decedent intended the cars to go north — not back onto number three. Work was to be done at the north. The evidence is that it was for the foreman to direct the movements of the cars as they went from lead to switch. It cannot be said as a matter of law, so it seems to me, that the helper was free of negligence in turning the switch so that the drag went onto number three; nor can it be said as a matter of law that the decedent stood on number three, with switch lights in sight, as to which there is no evidence, while the helper turned the drag directly upon him from a few feet away; nor do I understand that it is claimed that the case is within the rule that switchmen in customary yard movements must look out for themselves within T. St. L. 
W. R. Co. v. Allen, 276 U.S. 165, 48 S.Ct. 215, 72 L. ed. 513, and cases cited; or Witort v. C.  N.W. Ry. Co. 178 Minn. 261,226 N.W. 934, and cases of like effect cited there. *Page 182